83184: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25203: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83184


Short Caption:JONES VS. GHADIRICourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A832975Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:07/15/2021 / Tanksley, ThomasSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantBo JonesAllison R. Schmidt
							(Black & Wadhams)
						


AppellantDan JonesAllison R. Schmidt
							(Black & Wadhams)
						


RespondentHamed GhadiriBrian R. Dziminski
							(Dziminski Law Group)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/12/2021Filing FeeFiling Fee due for Appeal. (SC)


07/12/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-19945




07/12/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-19948




07/12/2021MotionFiled Motion for Stay Emergency Motion for Stay Pending Appeal - Relief Requested by 7/12/21. (REJECTED PER NOTICE ISSUED ON 7/12/21) (SC)


07/12/2021MotionFiled Motion for Stay Exhibits E-H for Emergency Motion to Stay. (REJECTED PER NOTICE ISSUED ON 7/12/21) (SC)


07/12/2021Filing FeeE-Payment $250.00 from Allison R. Schmidt. (SC)


07/12/2021Notice/OutgoingIssued Notice of Rejection of Filed Documents. (SC)21-20004




07/12/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement due: 21 days. (SC)21-20011




07/12/2021Notice/IncomingFiled Certificate of Compliance NRAP 27(e) Certificate. (SC)21-20030




07/12/2021MotionFiled Motion to Exceed Page Limit Pursuant to NRAP 32(a)(7) and NRAP 27(d)(2). (SC)21-20035




07/12/2021MotionFiled Motion for Stay Exhibits E-H for Emergency Motion to Stay. (SC)21-20040




07/12/2021MotionFiled Motion for Stay Emergency Motion for Stay Pending Appeal - Relief requested by 7/12/21. (Exhibits A-E attached) (SC)21-20044




07/13/2021Order/ProceduralFiled Order Granting Temporary Stay.  We stay enforcement of the district court's July 9, 2021, orders, and enjoin respondent from taking any action on or affecting the disputed property, including destructing the block wall, trees, and utility lines and other improvements on the property, pending further order of this court.  Respondent has until July 19, 2021, to file and serve a response to the motion for stay.  fn1[Appellants' motion for leave to file an emergency stay motion with 6 pages in excess of the NRAP 27(d)(2) limit is granted; the motion was filed on July 12, 2021.]  (SC)21-20185




07/15/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Thomas J. Tanksley. (SC)21-20448




07/16/2021MotionFiled Respondent's Motion to Exceed Page Limits Pursuant to NRAP 27(D)(2) and 32(A)(7)(SC)21-20567




07/16/2021MotionFiled Respondent's Opposition to Appellant's Emergency Motion for Stay. (SC)21-20569




07/16/2021MotionFiled Respondent's Exhibits C and D to Response to Emergency Motion for Stay. (SC)21-20571




07/23/2021MotionFiled Appellants' Reply In Support of Motion for Stay. (SC)21-21419




07/23/2021MotionFiled Appellant's Exhibit A in Support of Motion for Stay. (SC)21-21420




07/23/2021MotionFiled Appellants' Motion for Excess Pages. (SC)21-21421




08/03/2021Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days. (SC)21-22505




08/09/2021Order/ProceduralFiled Order to Show Cause. Appellants shall have 14 days from the date of this order within which to show cause why this appeal should not be dismissed in part, for lack of jurisdiction. Respondents may file any reply within 7 days from the date that appellants' response is served. fn1 [Respondent's July 16 motion and appellants' July 23 motion to exceed the NRAP 27(d) page limits are granted; the oversized opposition and reply have been filed.](SC)21-23130




08/12/2021Docketing StatementFiled Docketing Statement.  (SC)21-23540




08/12/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for August 30, 2021, at 1:30 pm. (SC).21-23549




08/23/2021MotionFiled Appellant's Response to Order to Show Cause. (SC)21-24616




08/25/2021MotionFiled Respondent's Reply to Order to Show Cause. (SC)21-24762




09/22/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)21-27446




09/23/2021Settlement Order/ProceduralFiled Order Concluding Settlement Proceedings.  Pursuant to NRAP 16, the settlement judge has filed a report with this court indicating that the parties were unable to agree to a settlement.  Accordingly, settlement proceedings are concluded.  Briefing and the requesting of transcripts shall remain suspended, however, pending further order of this court. (SC)21-27515




10/01/2021Order/ProceduralFiled Order Dismissing Appeal in Part, Reinstating Briefing, and Granting Stay. We lack jurisdiction over the summary judgment and hereby dismiss this appeal as to that order, only. The deadlines for requesting transcripts and briefing are reinstated as follows. Appellant's transcript request form due: 14 days. Opening brief and appendix due: 90 days. Having considered the parties' arguments in light of these factors, we conclude that a stay of the district court's order pending our consideration of this matter is warranted.  Accordingly, we grant the motion and stay the district court's order, thereby enjoining respondent from any further demolition of the subject property pending further order of this court. (SC)21-28187




10/15/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 6/30/21. To Court Reporter: Brittany Amoroso. (REJECTED PER NOTICE FILED ON 10/18/2021) (SC)


10/18/2021Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)21-29780




10/25/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 6/30/21. To Court Reporter: Brittany Amoroso. (SC)21-30769




12/30/2021Order/Clerk'sFiled Order Granting Telephonic Extension. Appellant's Opening Brief and Appendix due: January 13, 2022. (SC)21-37200




01/13/2022MotionFiled Appellants' Motion to Extend Time to File Opening Brief. (SC)22-01457




01/13/2022AppendixFiled Appellants' Appendix to Opening Brief. Vol. 1 (SC)22-01458




01/14/2022BriefFiled Appellant's Opening Brief. (SC)22-01573




01/19/2022Order/ProceduralFiled Order Granting Motion.  The opening brief and appendix were filed on January 13, 2022, and January 14, 2022. Respondent shall have until February 14, 2022, to file and serve the answering brief.  (SC)22-01904




02/14/2022AppendixFiled Respondent's Appendix to Answering Brief. Vol. 1 (SC)22-04899




02/14/2022BriefFiled Respondent's Answering Brief. (SC)22-04901




03/16/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' reply brief due: March 30, 2022. (SC)22-08434




03/30/2022BriefFiled Appellants' Reply Brief. (SC)22-09967




03/31/2022Case Status UpdateBriefing Completed/To Screening. (SC)


08/11/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED and vacate our stay of the district court's order."22-25203





Combined Case View